DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 8 is objected to because of the following informalities:  Claim 8 recites the limitation “wherein the first frame further includes a metal material that is inserted into the first frame, and the restraining member is coupled to the metal member”, of which the last term used is “the metal member”, which the Examiner understands the Applicant to mean the “metal material” of the first frame, as referenced the line above.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-7, 9-11, & 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (KR1020170061375), hereinafter referred to as Cho (US 2018/0335221 will be used as a suitable translation), in view of Liu et al (US 8,573,717), hereinafter referred to as Liu.

Regarding claim 1, Cho (KR1020170061375) shows an air conditioner comprising: a housing (10, Fig. 1); 5an outlet (17, Fig. 2) configured to discharge air introduced into the housing (Fig. 3); a discharge panel (40, Fig. 2) arranged in front of the outlet (Fig. 2) and having a plurality of discharge holes (¶0097, Lines 3-7) to discharge air (Fig. 8); and a support member (16, Fig. 2) arranged between the outlet and the discharge panel (Fig. 2) and on which the discharge panel is to be supported (Fig. 2), 10wherein the support member includes a first frame (See Annotated Figure 2) to support one side of the discharge panel (See Annotated Figure 2) and formed to extend in a first direction (See Annotated Figure 2), a second frame (See Annotated Figure 2) to support another side of the discharge panel (See Annotated Figure 2) and arranged parallel with the first frame (See Annotated Figure 2), and a third frame (17a, Fig. 2/ See Annotated Figure 2) arranged between the first frame and the second frame (See Annotated Figure 2) and formed to extend in a second direction perpendicular to the first direction (See Annotated Figure 2).
However, Cho lacks showing 15wherein the third frame is formed of a metal material.  
Liu (US 8,573,717), a structural member of an electronic device, is in the same field of endeavor as Cho which is a structural member of an electronic device.
Liu teaches wherein the third frame (7, Fig. 3) is formed of a metal material (Col. 3, Lines 63-64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cho to incorporate the teachings of Liu to provide wherein the third frame is formed of a metal material, which would provide a material that can be biased to smoothly open the door assembly (Col. 2, Lines 11-14).


    PNG
    media_image1.png
    697
    473
    media_image1.png
    Greyscale

Annotated Figure 1


    PNG
    media_image2.png
    671
    463
    media_image2.png
    Greyscale

Annotated Figure 2

Regarding claim 2, Cho shows wherein the third frame is arranged to be spaced apart from the discharge panel in a third direction perpendicular to the first direction and the second direction (See Annotated Figure 2).  

Regarding claim 3, Cho shows wherein the third frame has a curved line convexly formed in the third direction (see Annotated Figure 1).  

Regarding claim 4, Cho shows wherein the third frame has at least a 25portion thereof in the second direction (See Annotated Figure 2) and has a cross section which includes a curved line (see Annotated Figure 1).  

Regarding claim 6, Cho shows elements of the claimed invention as stated above in claim 1 including the third frame is arranged at one end thereof to the first frame and/or the second frame (Fig. 2/4).
However, Cho lacks showing wherein the third frame includes a coupling portion arranged at one end thereof which is coupleable to the first frame or the second frame.  
	Liu teaches wherein the third frame (7, Fig. 3) includes a coupling portion (72, Fig. 3) arranged at one end thereof (Fig. 3) which is coupleable to a first frame (6, Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cho to incorporate the teachings of Liu to provide wherein the third frame includes a coupling portion arranged at one end thereof which is coupleable to the first frame or the second frame, which would provide a frame member with a material that can be biased to smoothly open the door assembly (Col. 2, Lines 11-14).

Regarding claim 57, Cho shows elements of the claimed invention as stated above in claim 6 including the support member, the first frame, and the second frame.
However, Cho lacks showing wherein the support member further includes a restraining member configured to restrain the coupling portion onto the first frame or the second frame such that the coupling portion is coupled to the first frame or the second frame.  
Liu teaches wherein the support member (2, Fig. 2) further includes a restraining member (65, Fig. 2) configured to restrain the coupling portion (72, Fig. 2) onto the first frame (6, Fig. 2) or the second frame such that the coupling portion is coupled to the first frame or the second frame (Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cho to incorporate the teachings of Liu to provide wherein the support member further includes a restraining member configured to restrain the coupling portion onto the first frame or the second frame such that the coupling portion is coupled to the first frame or the second frame, which would provide a frame member with a material that can be biased to smoothly open the door assembly (Col. 2, Lines 11-14).

Regarding claim 9, Cho shows elements of the claimed invention as stated above in claim 7 including the first frame and the second frame.
However, Cho lacks showing wherein the coupling portion includes a 15bent region at which the coupling portion formed to extend in the second direction is formed to extend in the first direction, the restraining member is inserted into an inner region of the coupling portion that is formed by the bent region so that the coupling portion is restrained onto the first frame or the second frame.  
	Liu teaches wherein the coupling portion (72, Fig. 3) includes a 15bent region (Fig. 3 – the coupling portion itself is comprised of a bent region, which forms the inner region, which the restraining member 65 is inserted into) at which the coupling portion formed to extend in the second direction is formed to extend in the first direction (Fig. 3 – the coupling portion 72 comprises of a bent region as described above, which itself is a circle or loop, which means that at some, separate, points, the bent region is both formed to extend in the first direction and the second direction), the restraining member (65, Fig. 3) is inserted into an inner region of the coupling portion that is formed by the bent region (Fig. 3 – the coupling portion itself is comprised of a bent region, which forms the inner region, which the restraining member 65 is inserted into) so that the coupling portion is restrained onto the first frame (6, Fig. 3) or the second frame.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cho to incorporate the teachings of Liu to provide showing wherein the coupling portion includes a 15bent region at which the coupling portion formed to extend in the second direction is formed to extend in the first direction, the restraining member is inserted into an inner region of the coupling portion that is formed by the bent region so that the coupling portion is restrained onto the first frame or the second frame, which would provide a frame member with a material that can be biased to smoothly open the door assembly (Col. 2, Lines 11-14).

Regarding claim 10, Cho shows wherein the third frame further includes a curved portion having a curved line convexly formed in the third direction (see Annotated Figure 1).
However, Cho lacks showing a connecting portion connecting the curved portion to the coupling portion, wherein the connecting portion includes a first region connected to the curved 25portion and formed to extend in a direction opposite to a protruding direction of the curved portion, and a second region formed to extend from the first region in the second direction and connected to the coupling portion. 
Liu teaches a connecting portion (see Annotated Figure 5) connecting the curved portion (see Annotated Figure 5) to the coupling portion (72, Fig. 7), wherein the connecting portion includes a first region (see Annotated Figure 5) connected to the curved 25portion (see Annotated Figure 5) and formed to extend in a direction opposite to a protruding direction of the curved portion (see Annotated Figure 5), and a second region (see Annotated Figure 5) formed to extend from the first region in the second direction and connected to the coupling portion (see Annotated Figure 5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cho to incorporate the teachings of Liu to provide a connecting portion connecting the curved portion to the coupling portion, wherein the connecting portion includes a first region connected to the curved 25portion and formed to extend in a direction opposite to a protruding direction of the curved portion, and a second region formed to extend from the first region in the second direction and connected to the coupling portion, which would provide a frame member with a material that can be biased to smoothly open the door assembly (Col. 2, Lines 11-14).


    PNG
    media_image3.png
    568
    721
    media_image3.png
    Greyscale

Annotated Figure 5

Regarding claim 11, Cho shows wherein the support member further 30includes: a connection frame (see Annotated Figure 2/3) connecting the first frame to the second frame (see Annotated Figure 2/3 – similar to the instant application, the support member comprises of a connection frame located at the bottom of the support member, which reaches from the first frame to the second frame) and formed to extend in the second direction (see Annotated Figure 3 – the connection frame extends in the second direction, similar to that of the Third Frame 17a); and an opening (see Annotated Figure 3) formed by the first frame, the second frame (see Annotated Figure 2/3), and the connection33Docket No. 2494.1808 frame in a third direction perpendicular to the first direction and the second direction (see Annotated Figure 3), wherein the opening is provided to correspond to the outlet in the third direction (see Annotated Figure 3), and the third frame is arranged above the opening in the third direction (see Annotated Figure 3).  


    PNG
    media_image4.png
    529
    904
    media_image4.png
    Greyscale

Annotated Figure 3

Regarding claim 14, Cho shows further comprising an inlet (12, Fig. 8) provided in the housing (Fig. 8), a heat exchanger (30, Fig. 4) arranged along a flow path (S1, Fig. 7) formed between the inlet 15and the discharge panel (Fig. 8), and a blower (21, Fig. 7) allowing air suctioned through the inlet (Fig. 7) to be discharged through the discharge panel (Fig. 7).  

Regarding claim 15, Cho shows further comprising: an auxiliary inlet (15, Fig. 8) provided in the housing (Fig. 8), 20a guide outlet (13, Fig. 7) configured to discharge air introduced through the auxiliary inlet (Fig. 5), the air introduced through the auxiliary inlet being mixed with air discharged from the discharge panel (Fig. 7/8), and an auxiliary blower (26, Fig. 4) arranged on a guide flow path (S2, Fig. 4/5) formed between the auxiliary inlet and the guide outlet (Fig. 4/5) and allowing the air introduced through the 25auxiliary inlet to be discharged through the guide outlet (Fig. 5).  

Claims 5 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (KR1020170061375), hereinafter referred to as Cho (US 2018/0335221 will be used as a suitable translation), in view of Liu et al (US 8,573,717), hereinafter referred to as Liu, in further view of Park et al (US 2005/0092015), hereinafter referred to as Park.

Regarding claim 155, Cho shows elements of the claimed invention as stated above in claim 16 including the similar first frame, second frame, and a material of the both, and the third frame, and a material of the third frame (The Examiner is using the broadest reasonable interpretation to understand that the first, second, and third frames comprise of certain materials).
However, the combination of Cho & Liu lacks showing wherein the third frame is formed of a material different from a material forming the first frame and the second frame, and the material forming the third frame has a rigidity higher than a rigidity of the material forming the first frame and the second frame.  
Park (US 2005/0092015), an air conditioner, is in the same field of endeavor as Cho which is an air conditioner.
Park teaches wherein Frame A (120, Fig. 66, ¶0259, Lines 8-9) is formed of a material different from a material forming the Frame B (100, Fig. 66, ¶0259, Lines 1-2), and the material forming the Frame A has a rigidity higher than a rigidity of the material forming Frame B (¶0259, Lines 1-2/8-9 – the metal of Frame A is made of a higher rigidity than plastic of Frame B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Cho & Liu to incorporate the teachings of Park to provide wherein the third frame is formed of a material different from a material forming the first frame and the second frame, and the material forming the third frame has a rigidity higher than a rigidity of the material forming the first frame and the second frame, which would provide an air conditioner that has a large blast capacity compared to its size, and thus has an increased efficiency (¶0018).

Regarding claim 108, Cho shows elements of the claimed invention as stated above in claim 7 including the first frame.
However, Cho lacks showing wherein the first frame further includes a metal material that is inserted into the first frame, and the restraining member is coupled to the metal member.  
Park (US 2005/0092015), an air conditioner, is in the same field of endeavor as Cho which is an air conditioner.
Park teaches wherein the first frame (100, Fig. 66) further includes a metal material (120, Fig. 66, ¶0259, Lines 8-9) that is inserted into the first frame (Fig. 66), and the restraining member (¶0260, Lines 7-9 – the metal material 120 of the first frame 100 comprises of holes 121 for coupling members) is coupled to the metal member (¶0260, Lines 7-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Cho & Liu to incorporate the teachings of Park to provide wherein the first frame further includes a metal material that is inserted into the first frame, and the restraining member is coupled to the metal member, which would provide an air conditioner that has a large blast capacity compared to its size, and thus has an increased efficiency (¶0018).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (KR1020170061375), hereinafter referred to as Cho (US 2018/0335221 will be used as a suitable translation), in view of Liu et al (US 8,573,717), hereinafter referred to as Liu, in further view of Park et al (US 2005/0092015), hereinafter referred to as Park, in further view of Myeong et al (KR1020150137524), hereinafter referred to as Myeong (US 2018/0299142 will be used as a suitable translation).

Regarding claim 13, Cho shows elements of the claimed invention as stated above in claim 8 including the support member.
However, the combination of Cho, Liu, & Park lacks showing wherein the support member further 10includes an intermediate member arranged between a pair of the coupling portion and the restraining member.  
Myeong (KR1020150137524), an air conditioner, is in the same field of endeavor as Cho which is an air conditioner.
Myeong teaches wherein the support member (10c, Fig. 10) further 10includes an intermediate member (102, Figs. 10/13) arranged between a pair of the coupling portion (120, Fig. 10) and the restraining member (100, Figs. 10/13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Cho, Liu, & Park to incorporate the teachings of Myeong to provide wherein the support member further 10includes an intermediate member arranged between a pair of the coupling portion and the restraining member, which would provide a compressor fixing structure which increases the strength and reliability (¶0010).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (KR1020170061375), hereinafter referred to as Cho (US 2018/0335221 will be used as a suitable translation), in view of Liu et al (US 8,573,717), hereinafter referred to as Liu, in further view of Lee et al (US 2008/0104988), hereinafter referred to as Lee.

Regarding claim 512, Cho shows elements of the claimed invention as stated above in claim 1 including the support member, the first frame, and the second frame.
However, Cho lacks showing wherein the support member further includes a fourth frame arranged between the first frame and the second frame and extending in a direction parallel to the first frame and the second frame.
Lee (US 2008/0104988), an air conditioner, is in the same field of endeavor as Cho which is an air conditioner.
Lee teaches wherein the support member (300, Fig. 5) further includes a fourth frame (see Annotated Figure 4) arranged between the first frame (see Annotated Figure 4) and the second frame (see Annotated Figure 4) and extending in a direction parallel to the first frame and the second frame (see Annotated Figure 4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cho to incorporate the teachings of Lee to provide wherein the support member further includes a fourth frame arranged between the first frame and the second frame and extending in a direction parallel to the first frame and the second frame, which would provide an air conditioner arrangement that with different shapes to make the air conditioner product more compact (¶0009, Lines 3-5).



    PNG
    media_image5.png
    555
    715
    media_image5.png
    Greyscale

Annotated Figure 4

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16 & 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al (KR1020170061375), hereinafter referred to as Cho (US 2018/0335221 will be used as a suitable translation).

Regarding claim 16, Cho (KR1020170061375) shows an air conditioner comprising: a housing (10, Fig. 1); an outlet (17, Fig. 2) configured to discharge air introduced into the housing (Fig. 3); 30a discharge panel (40, Fig. 2) arranged in front of the outlet (Fig. 2) and having a plurality of discharge holes (¶0097, Lines 3-7) that discharge air (Fig. 8); and a support member (16, Fig. 2) arranged between the outlet and the discharge panel (Fig. 2) and on which the discharge panel is to be supported (Fig. 1/2), 34Docket No. 2494.1808wherein the support member includes a first frame to support one side of the discharge panel (See Annotated Figure 2) and formed to extend in a first direction (See Annotated Figure 2), a second frame (See Annotated Figure 2) to support another side of the discharge panel (See Annotated Figure 2) and arranged in parallel with the first frame (See Annotated Figure 2), and a third frame (17a, Fig. 2/See Annotated Figure 2) arranged between the first frame and the second frame (Fig. 2) and formed to 5extend in a second direction perpendicular to the first direction (See Annotated Figure 2), wherein the third frame is spaced apart from the discharge panel in a third direction perpendicular to the first direction and the second direction (See Annotated Figure 2).  

Regarding claim 18, Cho shows wherein the third frame has a curved line convexly formed in the third direction (see Annotated Figure 1 – the third frame 17a can be seen with a curved line convexly formed in the third direction).  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (KR1020170061375), hereinafter referred to as Cho (US 2018/0335221 will be used as a suitable translation), in view of Liu et al (US 8,573,717), hereinafter referred to as Liu.

Regarding claim 17, Cho shows elements of the claimed invention as stated above in claim 16 including the third frame. 
However, Cho lacks showing 15wherein the third frame is formed of a metal material.  
Liu (US 8,573,717), a structural member of an electronic device, is in the same field of endeavor as Cho which is a structural member of an electronic device.
Liu teaches wherein the third frame (7, Fig. 3) is formed of a metal material (Col. 3, Lines 63-64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cho to incorporate the teachings of Liu to provide wherein the third frame is formed of a metal material, which would provide a material that can be biased to smoothly open the door assembly (Col. 2, Lines 11-14).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (KR1020170061375), hereinafter referred to as Cho (US 2018/0335221 will be used as a suitable translation), in view of Park et al (US 2005/0092015), hereinafter referred to as Park.

Regarding claim 1519, Cho shows elements of the claimed invention as stated above in claim 16 including the similar first frame, second frame, and a material of the both, and the third frame, and a material of the third frame (The Examiner is using the broadest reasonable interpretation to understand that the first, second, and third frame comprise of a certain material).
However, Cho lacks showing wherein the third frame is formed of a material different from a material forming the first frame and the second frame, and the material forming the third frame has a rigidity higher than a rigidity of the material forming the first frame and the second frame.  
Park (US 2005/0092015), an air conditioner, is in the same field of endeavor as Cho which is an air conditioner.
Park teaches wherein Frame A (120, Fig. 66, ¶0259, Lines 8-9) is formed of a material different from a material forming the Frame B (100, Fig. 66, ¶0259, Lines 1-2), and the material forming the Frame A has a rigidity higher than a rigidity of the material forming Frame B (¶0259, Lines 1-2/8-9 – the metal of Frame A is made of a higher rigidity than plastic of Frame B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cho to incorporate the teachings of Park to provide wherein the third frame is formed of a material different from a material forming the first frame and the second frame, and the material forming the third frame has a rigidity higher than a rigidity of the material forming the first frame and the second frame, which would provide an air conditioner that has a large blast capacity compared to its size, and thus has an increased efficiency (¶0018).

Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al (KR1020170061375), hereinafter referred to as Cho (US 2018/0335221 will be used as a suitable translation).

Regarding claim 2020, Cho (KR1020170061375) shows an air conditioner comprising: a housing (10, Fig. 1) having a first inlet (12, Fig. 8) and a second inlet (15, Fig. 8); a main outlet (17, Fig. 8) formed in the housing (Fig. 8) to discharge air introduced through the first inlet (Fig. 8); a guide outlet (13, Fig. 7) configured to discharge air introduced through the second inlet (Fig. 5), 25the air introduced through the second inlet being mixed with the air discharged through the main outlet (Fig. 7/8); a heat exchanger (30, Fig. 7) arranged on a first flow path (S1, Fig. 7) formed between the first inlet and the main outlet (Fig. 8); a first blower (21, Fig. 7) arranged to suction air through the first inlet (Fig. 7) and discharge the 30suctioned air through the main outlet (Fig. 7); a second blower (26, Fig. 7/8) arranged to suction air through the second inlet (Fig. 7/8) and discharge the suctioned air through the guide outlet (Fig. 7/8); a discharge panel (40, Fig. 2) arranged in front of the main outlet (Fig. 2) and having a plurality of 35Docket No. 2494.1808 discharge holes (¶0097, Lines 3-7) that discharge air (Fig. 8); and a support member (17a, Fig. 2) arranged between the main outlet and the discharge panel (Fig. 2) and on which the discharge panel is to be supported (¶0068), wherein the support member has a curved line convexly formed in a direction 5toward the discharge panel (see Annotated Figure 1 – the support member 17a can be seen with a curved line convexly formed in a direction towards the discharge panel).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L FAULKNER whose telephone number is (469)295-9209. The examiner can normally be reached M-F: 9-7, Every other F: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN L FAULKNER/Examiner, Art Unit 3762                              

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762